                   UNITED STATES DISTRICT COURT

                   SOUTHERN DISTRICT OF GEORGIA

                            SAVANNAH DIVISION
                                                                               FILED
                                                                        Scott L. Poff, Clerk
                        1
SHELIA K. VARNEDOE,                         )                        United States District Court


                                            )                   By jburrell at 10:04 am, Jan 22, 2019


      Plaintiff,                            )
                                            )
v.                                          )           CV418-067
                                            )
MEGAN J. BRENNAN, et al.,                   )
                                            )
      Defendants.                           )

                                    ORDER

      Pro se plaintiff Shelia K. Varnedo seeks leave to pursue her

employment discrimination complaint, see doc. 1, in forma pauperis (IFP).

Doc. 2. She was ordered to supplement her application to explain certain

inconsistencies and gaps in the information she provided to the Court to

evaluate her indigency. Doc. 4. Having finally provided that information

(doc. 6), the Court’s Report and Recommendation recommending

dismissal for failure to comply with a court order (doc. 5) is VACATED.

      Varnadoe states that receives $1,483 a month in disability benefits,

after deductions. Doc. 6 at 1. She relies on her husband’s income to pay



1
   The Clerk is DIRECTED to update the docket to conform with plaintiff’s spelling
of her last name.
their mortgage and food, and is responsible for their other expenses

totaling approximately $1,000 a month. Id. (listing a mobile phone plan,

entertainment, car insurance, utilities, credit card, and “IRS” payments

as recurring expenses). She does not disclose her husband’s income, but

the Court is able to conclude that it is sufficient to cover other expenses.

This leaves plaintiff with a monthly surplus of somewhere in the

neighborhood of $400 after she covers her half of their lifestyle.

        While a plaintiff need not be absolutely destitute in order to proceed

IFP, Adkins v. E.I. Dupont de Nemours, 335 U.S. 331, 339 (1948), the fact

that financing his own litigation may cause some difficulty is not sufficient

to relieve a plaintiff of his obligation to pay his own way where it is possible

to do so without undue hardship. Thomas v. Secretary of Dep’t of Veterans

Affairs, 358 F. App’x 115, 116 (11th Cir. 2009) (the Court has wide

discretion in ruling on IFP application, and should grant the privilege

“sparingly” in civil cases for damages). Based on her disability income and

dearth of expenses, it appears that Varnedoe has sufficient resources to

allow her to pay a reduced filing fee in this case without causing her to

forgo the necessities of life. 2 The Court will therefore significantly reduce


2
    Two important points must be underscored. First, proceeding IFP is a privilege, not
                                           2
the filing fee to $240, an amount the Court believes Varnedoe can afford

based on her application. Requiring plaintiff to pay such a reduced fee is

within the Court’s discretion. 28 U.S.C. § 1915(a); see, e.g., Johnson v.

Next Day Blinds Corp., 2013 WL 656782 at *2 n. 1 (D. Md. Feb. 21, 2013);

Dukes-Smith v. Loyola Med. Ctr., 2012 U.S. Dist. LEXIS 98934 at *1 (N.D.

Ill. July 9, 2012); Poslof v. Walton, 2012 WL 691767 at *3 (E.D. Cal. Mar.

2, 2012), adopted, 2012 WL 968028 (E.D. Cal. Mar. 21, 2102).

      If she is unable to pay in one lump sum, plaintiff is further

authorized to pay the required fee over the course of three monthly

installments of $80 each. See, e.g., Chapman v. Colvin, No. CV416-252,

doc. 10 (Jan. 18, 2017). Her first instalment must be paid within thirty




an entitlement. See Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council,
506 U.S. 194, 198 (1993). And second, courts have discretion to afford litigants IFP
status; it’s not automatic. 28 U.S.C. § 1915(a)(1) (courts “may authorize the
commencement” of IFP actions); Denton v. Hernandez, 504 U.S. 25, 31 (1992); see also
Marceaux v. Democratic Party, 79 F. App’x 185, 186 (6th Cir. 2003) (no abuse of
discretion when court determined plaintiff could afford to pay the filing fee without
undue hardship because he has no room and board expenses, owns a car, and spends
the $250.00 earned each month selling plasma on completely discretionary items).
   “The trial court must be careful to avoid construing the statute so narrowly that a
litigant is presented with a Hobson’s choice between eschewing a potentially
meritorious claim or foregoing life’s plain necessities. But, the same even-handed care
must be employed to assure that federal funds are not squandered to underwrite, at
public expense, either frivolous claims or the remonstrances of a suitor who is
financially able, in whole or in material part, to pull his own oar.” Temple v.
Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984) (internal cites omitted).

                                          3
days of service of this Order, with all payments completed within ninety

days of service of this Order. After she has paid her first $80 instalment,

the Court will screen her Complaint pursuant to 28 U.S.C. § 1915(e) in a

separate order.3

        Varnedoe’s motion to proceed IFP (doc. 2) is thus GRANTED in

part.    Plaintiff is ORDERED to pay $240 in filing fees or face a

recommendation of dismissal.

        SO ORDERED, this 22nd               day of January, 2019.

                                         ______________________________
                                         CHRISTOPHER L. RAY
                                         UNITED STATES MAGISTRATE JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA




3
  The Court cautions plaintiff that granting leave to proceed IFP in no way bears on
the merits of his case. The right to proceed IFP in the federal district courts is
governed by 28 U.S.C. § 1915, which authorizes courts to dismiss cases sua sponte if:
(1) the allegation of poverty is untrue, (2) the action is frivolous or malicious, (3) the
complaint fails to state a claim upon which relief may be granted, or (4) the complaint
seeks money damages from a defendant who is immune from suit. 28 U.S.C. §
1915(e)(2).

                                            4
